Exhibit 10.9

 

FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT

 

This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into
as of October 20, 2003, by and between Wynn Las Vegas, LLC (“Employer”) and
David Sisk (“Employee”). Capitalized terms that are not defined herein shall
have the meanings ascribed to them in the Agreement (as defined below).

 

RECITALS

 

WHEREAS, Employer and Employee have entered into that certain Employment
Agreement, dated as of September 16, 2003 (the “Agreement”); and

 

WHEREAS, the Agreement provides for the Effective Date of Employee’s employment
with Employer to be October 20, 2003; and

 

WHEREAS, Employer is willing and Employee desires to change the Effective Date
of the Agreement on the terms and pursuant to the conditions set forth herein;

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Amendment, the parties hereto agree as follows:

 

1. Amendment. Section 1(e) of the Agreement is hereby amended to read as
follows:

 

“(e) “Effective Date” – means October 27, 2003.”

 

2. Other Provisions of Agreement. The parties acknowledge that the Agreement is
being modified only as stated herein, and agree that nothing else in the
Agreement shall be affected by this Amendment.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

 

WYNN LAS VEGAS, LLC       EMPLOYEE By:  

/s/ Marc Schorr

         

/s/ David Sisk

   

Marc Schorr

         

David Sisk

   

CEO & President

           

 